Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Robert F. Julian, J), entered February 1, 2008. The order and judgment, insofar as appealed from, denied the cross motion of third-party defendant ABN AMRO Mortgage Group, Inc. for summary judgment dismissing the third-party complaint against it.
Now, upon reading and filing the stipulation to withdraw appeal signed by the attorneys for the parties and filed on September 29, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.